Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 1 of 13 PageID 569




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


SHAMPOIRE ORANGE,

                   Plaintiff,

v.                                              Case No. 3:20-cv-842-BJD-PDB

PAYTON A. PRESCOTT et al.,

                 Defendants.
______________________________

                                    ORDER

                                    I. Status

      Plaintiff, Shampoire Orange, a federal inmate, is proceeding pro se on an

amended complaint for the violation of civil rights under 42 U.S.C. § 1983

against eight Defendants arising out of conduct that occurred when he was

detained at the Baker County Jail (Doc. 35; Am. Compl.). Before the Court is

Defendant Chapman’s motion to dismiss (Doc. 37; Motion). 1 Plaintiff opposes

the motion (Doc. 46; Pl. Resp.), and, with leave of Court, Defendant Chapman

filed a reply (Doc. 54; Reply).




      1 All other Defendants answered the amended complaint (Doc. 36) and have
moved for summary judgment (Doc. 41). Plaintiff has responded to the motion (Doc.
55). However, the motion is not yet ripe because under the Local Rules, Defendants
have fourteen days to file a reply. See M.D. Fla. R. 3.01(d).
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 2 of 13 PageID 570




                      II. Motion to Dismiss Standard

      Under the Federal Rules of Civil Procedure, a defendant may move to

dismiss a complaint for a plaintiff’s “failure to state a claim upon which relief

may be granted.” See Fed. R. Civ. P. 12(b)(6). In ruling on such a motion, the

court must accept the plaintiff’s allegations as true, liberally construing those

by a plaintiff proceeding pro se, but need not accept as true legal conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Though detailed factual

allegations are not required, Rule 8(a) demands “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. A plaintiff should allege

enough facts “to raise a reasonable expectation that discovery will reveal

evidence” supporting the plaintiff’s claims. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 556 (2007).

                         III. Complaint Allegations

      In his verified complaint and supporting exhibits (Doc. 35-1; Compl. Ex.),

Plaintiff alleges officers and Defendant Nurse Chapman violated his Eighth

Amendment right to be free from cruel and unusual punishment. See Am.

Compl. at 5. As relevant to the motion before the Court, Plaintiff alleges Nurse

Chapman failed to inform officers about his serious knee injuries, which

prevented him from climbing stairs. See Compl. Ex. at 4-5. According to

Plaintiff, on October 22, 2019, he told escorting officers that he was unable to


                                       2
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 3 of 13 PageID 571




walk upstairs because he had a ruptured tendon in both knees. Id. at 2-3. The

officers, however, selected an upstairs cell for him and began pushing him up

the steps when he refused to walk up on his own. Id. Plaintiff allegedly pleaded

with the officers to call the medical department to confirm he was given a

bottom bunk/bottom tier pass. Id. After some time, officers sprayed Plaintiff

with chemical agents for his non-compliance. Id. at 3. The officers then

strapped him to a restraint chair, applied a spit shield, and brought him to the

medical unit. Id. at 4.

      In the medical unit, Nurse Chapman cleansed Plaintiff’s eyes and

recommended a shower. Id. at 4-5. Plaintiff asked Nurse Chapman to check his

medical records and tell officers about his knee injury and his stair restriction.

Id. at 5. Allegedly, Nurse Chapman agreed to “look it up for the officers.” Id.

Officers thereafter took Plaintiff back to the dorm and “dragged [him] up the

stairs” to the shower and then to his cell. Id. The next morning, Plaintiff was

moved to a bottom tier cell. Id. Allegedly, the officer who moved Plaintiff said

he should not have been placed upstairs because of his injury. Id. Plaintiff

contends Nurse Chapman was deliberately indifferent to his serious medical

needs. See Am. Compl. at 5. He claims to have suffered mental and emotional




                                        3
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 4 of 13 PageID 572




distress and physical injuries attributable to having been sprayed with

chemical agents.2 Id. at 7. He seeks compensatory and punitive damages. Id.

                                   IV. Analysis

         Nurse Chapman seeks dismissal of the sole claim against her under Rule

12(b)(6), arguing Plaintiff fails to state a plausible claim for relief. See Motion

at 2, 12. In response, Plaintiff says it was clearly documented in his medical

records that he had ruptured tendons in both knees and was “unable to actively

bend [his] knee[s] . . . [or] step up or over elevated objects.” See Pl. Resp. at 2-

3. Plaintiff asserts Nurse Chapman failed to “notify officers that [he could not]

go upstairs.” Id. at 3. With his response, Plaintiff offers documents from Baker

County Jail and medical records from outside providers (Docs. 46-2 through

46-4).

                    A. Consideration of Extrinsic Evidence

         Generally, a court should not consider extrinsic evidence when ruling on

a motion to dismiss unless a document “is central to the plaintiff’s claim” and

incorporated by reference in the complaint. See Brooks v. Blue Cross & Blue

Shield of Fla., Inc., 116 F.3d 1364, 1368-69 (11th Cir. 1997) (“[T]he analysis of

a 12(b)(6) motion is limited primarily to the face of the complaint and



         Plaintiff asserts he was sprayed with chemical agents again five days after
         2

the first incident, but he does not fault Nurse Chapman for anything related to the
second incident. See Compl. Ex. at 7.
                                         4
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 5 of 13 PageID 573




attachments thereto.”). In fact, Rule 12 provides, “If, on a motion under Rule

12(b)(6) or 12(c), matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary

judgment under Rule 56.” See Fed. R. Civ. P. 12(d). See also Trustmark Ins.

Co. v. ESLU, Inc., 299 F.3d 1265, 1267 (11th Cir. 2002) (“Whenever a judge

considers matters outside the pleadings in a 12(b)(6) motion, that motion is

thereby converted into a Rule 56 Summary Judgment motion.”).

      However, the Eleventh Circuit has held a court may consider extrinsic

evidence when ruling on a 12(b)(6) motion if a document “is (1) central to the

plaintiff’s claim and (2) undisputed.” Day v. Taylor, 400 F.3d 1272, 1276 (11th

Cir. 2005) (citing Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)). Thus,

when a plaintiff, in his complaint, incorporates by reference a document that

is central to his claim, and the opposing party does not contest the authenticity

of the document, a court may consider it when ruling on a motion to dismiss.

Id.

      Here, Plaintiff references his medical chart in his amended complaint.

See Am. Compl. at 7; Compl. Ex. at 5. And, in her reply, Nurse Chapman does

not question the authenticity of the documents Plaintiff offers with his

response. See generally Reply. Accordingly, the Court will consider them, to

the extent relevant, in ruling on Nurse Chapman’s motion to dismiss.


                                       5
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 6 of 13 PageID 574




                          B. Deliberate Indifference

      A claim for deliberate indifference to a serious illness or injury is

cognizable under § 1983. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). To

state a claim, a plaintiff first must allege he had a serious medical need. Brown

v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004). Next, the plaintiff must

“allege that the prison official, at a minimum, acted with a state of mind that

constituted deliberate indifference.” Richardson v. Johnson, 598 F.3d 734, 737

(11th Cir. 2010). Finally, the plaintiff must allege facts showing a causal

connection between the defendant’s conduct and his resulting injuries. See

Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306-07 (11th Cir. 2009), overruled in

part on other grounds by Hope v. Pelzer, 536 U.S. 730, 739 (2002) (identifying

the elements of a deliberate indifference claim: “(1) a serious medical need; (2)

the defendants’ deliberate indifference to that need; and (3) causation between

that indifference and the plaintiff’s injury”).

      “A prisoner bringing a deliberate-indifference claim has a steep hill to

climb.” Keohane v. Fla. Dep’t of Corr. Sec’y, 952 F.3d 1257, 1266 (11th Cir.

2020). For instance, to sufficiently plead the second element, a plaintiff must

do more than allege the care provided was “subpar or different from what the

inmate want[ed].” Id. See also Goebert v. Lee Cnty., 510 F.3d 1312, 1327 (11th

Cir. 2007). This is so because “a simple difference in medical opinion between


                                         6
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 7 of 13 PageID 575




the prison’s medical staff and the inmate as to the latter’s diagnosis or course

of treatment’ does not support a claim of deliberate indifference.” Melton v.

Abston, 841 F.3d 1207, 1224 (11th Cir. 2016) (internal quotation marks

omitted). Thus, “federal courts are generally reluctant to second guess medical

judgments and to constitutionalize claims that sound in tort law.” Hamm v.

DeKalb Cnty., 774 F.2d 1567, 1575 (11th Cir. 1985) (quoting Westlake v.

Lucas, 537 F.2d 857, 860 n.5 (1st Cir. 1981)). See also Farrow v. West, 320 F.3d

1235, 1245 (11th Cir. 2003) (“[T]he Supreme Court established that

‘deliberate indifference’ entails more than mere negligence.”).

      Stated another way, “[d]eliberate indifference is not about ‘inadvertence

or error in good faith,’ but rather about ‘obduracy and wantonness’—a

deliberate refusal to provide aid despite knowledge of a substantial risk of

serious harm.” Stone v. Hendry, 785 F. App’x 763, 769 (11th Cir. 2019) (quoting

Whitley v. Albers, 475 U.S. 312, 319 (1986)). To allege a defendant was

deliberately indifferent to a plaintiff’s serious medical needs, a plaintiff must

assert facts showing the defendant (1) had “subjective knowledge of a risk of

serious harm” and disregarded that risk by conduct that surpasses negligence.

Goebert, 510 F.3d at 1327.

      When a plaintiff has received some treatment, he pleads a deliberate

indifference claim only by alleging facts showing the care he received was “so


                                       7
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 8 of 13 PageID 576




grossly incompetent, inadequate, or excessive as to shock the conscience or to

be intolerable to fundamental fairness.” Harris v. Thigpen, 941 F.2d 1495, 1505

(11th Cir. 1991) (quoting Rogers v. Evans, 792 F.2d 1052, 1058-59 (11th Cir.

1986)). See also Melton, 841 F.3d at 1223 (“[C]onduct deliberately indifferent

to serious medical needs has included: (1) grossly inadequate care; (2) a

decision to take an easier but less efficacious course of treatment; and (3)

medical care that is so cursory as to amount to no treatment at all.”).

      Significantly, Plaintiff alleges he was taken to the medical unit not

because of his knee injuries but because he was sprayed with chemical agents.

And Plaintiff readily acknowledges Nurse Chapman treated those injuries. She

poured water in his eyes and recommended a shower—a recommendation

officers followed. See Compl. Ex. at 4-5. Plaintiff does not allege Nurse

Chapman’s medical treatment was grossly inadequate or so cursory as to

amount to no treatment at all. See id.

      Moreover, it does not appear Nurse Chapman even knew of the severity

of Plaintiff’s knee injuries when she treated him for exposure to chemical

agents. See id. at 5. According to Plaintiff, “Nurse Chapman was deliberately

indifferent to Plaintiff’s serious medical need by not looking into Plaintiff’s

medical records which show [he has] torn tendons in both knees.” See Am.

Compl. at 7 (emphasis added). Assuming Nurse Chapman did not consult


                                         8
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 9 of 13 PageID 577




Plaintiff’s medical chart when he asked her to, she cannot have had subjective

knowledge of Plaintiff’s serious knee injuries and attendant physical

limitations.

      Because Nurse Chapman provided medical care for Plaintiff’s exposure

to chemical agents, Plaintiff’s claim is best characterized as one for deliberate

indifference to a substantial risk of serious harm, as opposed to deliberate

indifference to a serious medical need. Along these lines, Plaintiff’s allegations

are somewhat analogous to those of an inmate who alleges prison officials

housed him in a known, dangerous environment. See, e.g., Caldwell v. Warden,

FCI Talladega, 748 F.3d 1090, 1103 (11th Cir. 2014) (holding the defendants’

failure to take any “action to mitigate [] the substantial risk of serious harm”

one inmate posed to another constituted deliberate indifference); See also

Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611, 614, 616, 624 (11th Cir.

2007) (vacating judgment in favor of the defendants because the plaintiff asked

for transfer and protection after gang members told him they wanted to kill

him, but defendants allowed him to be returned to general population where

he was promptly stabbed by a gang member).

      Regardless of the precise characterization of Plaintiff’s deliberate

indifference claim against Nurse Chapman, the standard is the same: Plaintiff

must allege facts permitting the reasonable inference Nurse Chapman actually


                                        9
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 10 of 13 PageID 578




 knew he faced a substantial risk of serious harm but disregarded that risk.

 Caldwell, 748 F.3d at 1099. If Nurse Chapman did not review Plaintiff’s

 medical chart until after officers took him to his upper tier cell, she cannot

 have had subjective knowledge of a substantial risk of serious harm.

 Additionally, by his own allegations, Plaintiff concedes Nurse Chapman did

 not ignore him when he asked her to check his medical chart. See Compl. Ex.

 at 5. Plaintiff says Nurse Chapman told him she would “look it up for officers.”

 Id.

       In his response, Plaintiff explains events somewhat differently than he

 does in his complaint. He says the officers “called medical,” and Nurse

 Chapman informed them he had a lower bunk pass. See Pl. Resp. at 3. But he

 says Nurse Chapman did not notify the officers he could not climb steps, which

 she would have known had she read his medical chart. Id. Plaintiff contends,

 “it would be hard for [Nurse Chapman] not to notice [he had] an orthopedic

 appointment [scheduled]” and an outside provider had documented his “serious

 medical injury.” Id.

       Plaintiff’s speculative allegations do not suffice. Nurse Chapman cannot

 be faulted for “fail[ing] to alleviate a significant risk that [s]he should have

 perceived but did not.” See Farmer v. Brennan, 511 U.S. 825, 838 (1994) (“[A]n

 official’s failure to alleviate a significant risk that he should have perceived but


                                         10
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 11 of 13 PageID 579




 did not, while no cause for commendation, cannot . . . be condemned as the

 infliction of punishment.”). If true that Nurse Chapman failed to read

 Plaintiff’s medical chart carefully or failed to communicate to the escorting

 officers the precise details of his injury—i.e., that he had expressed difficulty

 walking up and down stairs and was awaiting a consult with an orthopedist—

 such a failure amounts to, at worst, “inadvertence or error in good faith,” not

 deliberate indifference. See Stone, 785 F. App’x at 769.

       Moreover, according to disciplinary records Plaintiff submitted with his

 complaint (Doc. 35-1; Compl. Ex.) and jail records he filed with his response to

 the motion to dismiss (Doc. 46-2; Resp. Ex.), Plaintiff did not have a lower tier

 medical pass on October 22, 2019. In response to Plaintiff’s grievance about the

 October 22, 2019 incident, a prison official stated: “Medical was called and

 informed us that you had a lower bunk pass only. Not a lower tier.” See Compl.

 Ex. at 10. The grievance responder told Plaintiff to submit a sick-call request

 if he wanted to consult with the doctor about obtaining a lower tier pass. Id.

 The grievance responder reiterated, “At this time, you still don’t have a lower

 tier pass. Just a lower bunk.” Id.

       The grievance response aligns with information in Plaintiff’s jail medical

 file, upon which he relies in opposition to the motion to dismiss. See Pl. Resp.

 at 2-3. On August 9 and 30, 2019, a jail official noted Plaintiff had “special


                                        11
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 12 of 13 PageID 580




 needs” and required “lower level/lower bunk” housing. See Resp. Ex. at 7, 8.

 However, on September 4, 2019, a medical official noted as follows: “Refer

 [patient] to orthopedic surgery for repair [of] left knee tendon[.] Continue low

 bunk.” Id. at 9, 10, 15 (emphasis added). Moreover, the first page of Plaintiff’s

 intake screening forms prominently displays the following housing restriction

 only: “Bottom Bunk.” Id. at 2.

       Had Nurse Chapman in fact reviewed Plaintiff’s medical chart knowing

 officers planned to house him in an upper tier cell, she would have seen a doctor

 assigned Plaintiff a bottom bunk pass only, despite his knee injuries and

 mobility issues. Thus, Nurse Chapman cannot be said to have ignored a

 substantial risk of serious harm. Notably, Plaintiff does not allege Nurse

 Chapman was the provider who referred him to an orthopedist or who assigned

 the medical pass, nor does he allege she was the provider who evaluated his

 knee injuries. Regardless, to the extent Plaintiff believes he should have been

 assigned a lower tier pass, he alleges a mere disagreement “over the adequacy

 of [medical] treatment,” which is not a constitutional claim. See Hamm, 774

 F.2d at 1575.

       For the above reasons, Nurse Chapman’s motion to dismiss is due to be

 granted and Plaintiff’s claim against her dismissed.




                                        12
Case 3:20-cv-00842-BJD-PDB Document 56 Filed 08/13/21 Page 13 of 13 PageID 581




       Accordingly, it is now

       ORDERED:

       1.     Defendant Chapman’s motion to dismiss (Doc. 37) is granted, and

 Plaintiff’s deliberate indifference claim against Defendant Chapman is

 dismissed.

       2.     The Clerk shall terminate Defendant Chapman as a party to this

 action.

       DONE AND ORDERED at Jacksonville, Florida, this 13th day of

 August 2021.




 Jax-6
 c:
 Shampoire Orange
 Counsel of Record




                                      13
